DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on November 29, 2021
Claims 1-39 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Khoshnevisan et al. (USP: 2019/0044614), in view of Kikuzuki (USP: 2019/0326947). 

As per Claim 1 Khoshnevisan teaches a method comprising:
 receiving first input requesting a first time-division communication configuration associated with first wireless stations (Paragraph 0063-0065, 0074, 0075 See Fig. 7, 8  receive TDD configuration preferences. For example, the network management device (e.g., using antenna 620, receiver 618, receive processor 670, controller/processor 675, and/or the like) may receive TDD configuration preferences from citizens broadband service devices (CBSDs) (e.g., the eNB 106, the eNB 204, the eNB 208, the eNB 610, CBSD 705, CBSD 950, and/or the like), as described above);
(Paragraph 0064-0066, 0074, 0075 As shown by reference number 715, CxM 710 may receive TDD configuration preferences from CBSDs 705. For example, CxM 710 may receive a registration message when a CBSD 705 is registering for the CBRS band, and the registration message may include a parameter identifying a preferred TDD configuration (e.g., corresponding to a use case of the CBSD, such as a balanced UL:DL use case.); and
controlling implementation of time-division duplex configurations by the first wireless stations and the second wireless stations (Paragraph 0031, 0069, 0070-0075 based at least in part on the TDD configuration preferences, a TDD configuration, from a plurality of possible TDD configurations. For example, the network management device (e.g., using controller/processor 675 and/or the like) may select the TDD configuration from the plurality of possible TDD configurations based at least in part on the TDD configuration preferences. LTE is designed to better support mobile broadband Internet access by improving spectral efficiency receive TDD configuration preferences. CxM 710 may transmit selection information to CBSDs 705 identifying the selected TDD configuration.).
However Khoshnevisan  does not explicitly disclose based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration
Kikuzuki discloses based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication   (Paragraph 0044, 0068, 0075, 0078, FIG. 3 the spectral analysis apparatus the standard determination calculates the bandwidth in the frequency direction a parameter setting of the FFT for detecting various radio signals in the spectral analysis apparatus according to the embodiment. The horizontal axis represents the frequency resolution [kHz] ( bandwidth), and the vertical axis represents the time resolution [ms] (duration).determines the bandwidth of the radio signal based on the maximum value of the time domain stored in the time domain maximization range storage unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that a parameter setting of the FFT for detecting various radio signals in the spectral analysis (See Kikuzuki Paragraph 0050).

As per Claim 2 Khoshnevisan – Kikuzuki teaches the method as in claim 1 further comprising: selecting a first option of assigning the first time-division communication  configuration for use by both the first wireless stations and the second wireless stations in response to detecting that implementation of the first time-division communication configuration provides an overall net wireless bandwidth gain amongst the first wireless stations and the second wireless stations (Paragraph 0060, 0071  The network management device may perform primary channel assignment and may allocate bandwidth for intra-general authorized access (intra-GAA) coexistence of user equipment (UEs) (e.g., citizens broadband service devices (CBSDs)) using a CBRS band. ).
However Khoshnevisan  does not explicitly disclose based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration
Kikuzuki discloses based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration (Paragraph 0044, 0068, 0075, 0078, FIG. 3 the spectral analysis apparatus the standard determination calculates the bandwidth in the frequency direction a parameter setting of the FFT for detecting various radio signals in the spectral analysis apparatus according to the embodiment. The horizontal axis represents the frequency resolution [kHz] ( bandwidth), and the vertical axis represents the time resolution [ms] (duration).determines the bandwidth of the radio signal based on the maximum value of the time domain stored in the time domain maximization range storage unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that a parameter setting of the FFT for detecting various radio signals in the spectral analysis (See Kikuzuki Paragraph 0050).


(Paragraph 0071 the guard band metric may be a pathloss separation associated with avoiding adjacent channel interference with other CBSDs 705 associated with the frequency blocks adjacent to the primary channel frequency blocks).

As per Claim 4 Khoshnevisan – Kikuzuki teaches the method as in claim 1, wherein the first wireless stations are operated by a first  wireless network service provider; and wherein the second wireless stations are operated by a second wireless network service provider, the first wireless stations and the second wireless stations operated in different portions of a wireless frequency band (Paragraph 0031,0073-0075, 0079 For example, the network management device (e.g., using antenna 620, receiver 618, receive processor 670, controller/processor 675, and/or the like) may receive TDD configuration preferences from citizens broadband service devices (CBSDs) (e.g., the eNB 106, the eNB 204, the eNB 208, the eNB 610, CBSD 705, CBSD 950, and/or the like), as described above. In some aspects, a TDD configuration preference, of the TDD configuration preferences, is received via a parameter of a registration message during spectrum access system (SAS) registration or coexistence manager (CxM) registration.  LTE applications, OFDM is used on the DL and SC-FDMA is used on the UL to support both frequency division duplex (FDD) and time division duplex ( TDD).  A primary channel frequency block assignment for the CBSD, primary channel frequency block assignments of other CBSDs, a guard band metric to avoid harmful adjacent channel interference, a separation metric, or a transmission power reduction.).  

As per Claim 5 Khoshnevisan – Kikuzuki teaches the method as in claim 1 further comprising: via the spectral analysis, detecting that assignment of the first time-division communication configuration for use by both the first  wireless network service provider and the second wireless network service provider provides more efficient use of wireless bandwidth shared by the first wireless stations and the second wireless stations than the first wireless implementing the first time-division duplex configuration and the second wireless stations implementing the second time-division duplex configuration  (Paragraph 0003, 0057 sharing available system resources (e.g., bandwidth, transmit power)).

As per Claim 6 Khoshnevisan – Kikuzuki teaches the method as in claim 1, wherein the first time-division communication configuration indicates a first time-division duplex uplink/downlink configuration requested by a first wireless network service provider operating the first wireless stations; and wherein the second time-division communication configuration indicates a second time-division duplex uplink/downlink configuration requested by a second wireless network service provider operating the second wireless stations (Paragraph 0057, 0060 Citizens broadband radio service (CBRS) may be deployed using time division duplex ( TDD) for sharing network resources. In a CBRS-based network, an network management device (e.g., a coexistence management device (CxM)) providing coexistence management for a CBRS band) may utilize a predefined TDD configuration (i.e., a TDD coexistence configuration) to assign subframes for uplink (UL) transmission, downlink (DL) transmission, and/or the like).

As per Claim 7 Khoshnevisan – Kikuzuki teaches the method as in claim 4 further comprising: selecting a first option of assigning the first time-division communication configuration for use by the first wireless stations and the second time-division communication configuration for use by the second wireless stations in response to detecting that the select first option provides an overall net wireless bandwidth gain amongst the first wireless stations and the second wireless stations compared to implementation of a second option of assigning both the first time-division communication configuration to the first wireless stations and the second time-division communication configuration to the second wireless stations. (Paragraph 0059, 0060 5G may include Enhanced Mobile Broadband (eMBB) service targeting wide bandwidth (e.g., 80 megahertz (MHz) and beyond), millimeter wave (mmW) targeting high carrier frequency (e.g., 60 gigahertz (GHz)), massive MTC (mMTC) targeting non-backward compatible MTC techniques, and/or mission critical targeting ultra reliable low latency communications (URLLC) service. ).

As per Claim 8 Khoshnevisan – Kikuzuki teaches the method as in claim 4 further comprising: via the spectral analysis, detecting that assignment of the first time-division communication configuration for use by the first wireless network service provider and (Paragraph 0060-0065, 0073-0075 The network management device may perform primary channel assignment and may allocate bandwidth for intra-general authorized access (intra-GAA) coexistence of user equipment (UEs) (e.g., citizens broadband service devices (CBSDs)) using a CBRS band. The network management device may assign overlapping networks or interference coordination groups (ICGs) to orthogonal channels. When networks are time synchronized using a common TDD configuration (i.e., Configuration 2), a guard band may not need to be allocated, thereby improving utilization of network resources for UL and DL.  ).

As per Claim 9 Khoshnevisan – Kikuzuki teaches the method as in claim 7, wherein the net wireless bandwidth gain occurs as a result of the bandwidth gain to the first wireless stations being less than a bandwidth loss to the second wireless stations (Paragraph 0030, 0033, 0040  The PRACH attempt is carried in a single subframe (1 ms) or in a sequence of few contiguous subframes and a UE can make a single PRACH attempt per frame (10 ms). Spatial multiplexing is generally used when channel conditions are good. Lower power class eNBs 208 may have cellular regions 210 that overlap with one or more of the cells 202. The lower power class eNB 208 may be a femto cell (e.g., home eNB (HeNB)), pico cell, micro cell, or remote radio head (RRH). The macro eNBs 204 are each assigned to a respective cell 202 and are configured to provide an access point to the EPC 110 for all the UEs 206 in the cells 202.. ). 

As per Claim 10 Khoshnevisan – Kikuzuki teaches the method as in claim 7, wherein the first time-division communication configuration indicates a first wireless  time-division duplex uplink/downlink configuration associated with the first wireless stations(Paragraph 0073-0075 For example, the network management device (e.g., using antenna 620, receiver 618, receive processor 670, controller/processor 675, and/or the like) may receive TDD configuration preferences from citizens broadband service devices (CBSDs) (e.g., the eNB 106, the eNB 204, the eNB 208, the eNB 610, CBSD 705, CBSD 950, and/or the like), as described above; and wherein the second time-division communication configuration indicates a second wireless time-division duplex uplink/downlink configuration associated with the second wireless stations (Paragraph 0069, 0074-0075  CxM 710 may transmit selection information to CBSDs 705 identifying the selected TDD configuration. For example, when the selected TDD configuration is the preferred TDD configuration of the CBSDs 705, CxM 710 may provide selection information associated with the preferred TDD configuration).

As per Claim 11 Khoshnevisan – Kikuzuki teaches the method as in claim 1, However Khoshnevisan does not explicitly disclose wherein the spectral analysis of the first time-division communication configuration and the second time-division communication configuration includes:  generating a net wireless bandwidth gain value, BWnet, for a 
Kikuzuki discloses wherein the spectral analysis of the first time-division communication configuration and the second time-division communication configuration includes:  generating a net bandwidth gain value, BWnet, for a first selectable configuration option over a second selectable configuration option, where: BWhnet = [BW1 —- BW2] * Ma + [BW2 * Rb — min (BW2 * Rb, BW1 * Ra) + BW2 * (1 — Rb) — min (BW2 * (1-Rb), BW1 * (1-Ra))], where BW1 represents a first bandwidth, the first bandwidth associated with the first selectable option; where BW? represents a second bandwidth, the second bandwidth associated with a second selectable option;  where Ra (Paragraph 0094, 0099, 0130 a band where a channel (CH) is a defined, a packet exists only in a range defined in the unit of CH. In the embodiment, this CH definition is used. A case of a band where a channel of a radio signal is predefined, a range in which the frequency resolution is made coarse corresponds to the channel width or an integer fraction of the channel width. As a result, even when radio signals of different standards including a CSS signal are congested in the frequency direction, the radio signals of the respective standards may be distinguishably determined. At this time, the CPU 221 makes the frequency resolution coarse in a range of the CH bandwidth or an integer fraction of the CH bandwidth. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that the (See Kikuzuki Paragraph 0095).


As per Claim 12 Khoshnevisan – Kikuzuki teaches the method as in claim 1 further comprising: providing a notification of selected time-division communication configurations assigned for use by first wireless stations associated with the first wireless network service provider and second wireless stations associated with the second wireless network service provider (Paragraph 0030, 0038, 0039  A UE may be assigned resource blocks 410a, 410b in the control section to transmit control information to an eNB. The UE may also be assigned resource blocks 420a, 420b in the data section to transmit data to the eNB.).

As per Claim 13 Khoshnevisan – Kikuzuki teaches the method as in claim 12 further comprising: allocating spectrum for use by the first wireless stations and the second wireless stations, the spectrum allocated from the CBRS (Citizens Broadband Radio Service) band (Paragraph 0057, 0060 Citizens broadband radio service (CBRS) may be deployed using time division duplex ( TDD) for sharing network resources. In a CBRS-based network, an network management device (e.g., a coexistence management device (CxM)) providing coexistence management for a CBRS band) may utilize a predefined TDD configuration (i.e., a TDD coexistence configuration) to assign subframes for uplink (UL) transmission, downlink (DL) transmission, and/or the like. ).

As per Claim 14 Khoshnevisan – Kikuzuki teaches the method as in claim 1 further comprising: receiving third input requesting a third time-division communication configuration associated with third wireless stations (Paragraph 0075  a TDD configuration, from a plurality of possible TDD configurations. For example, the network management device (e.g., using controller/processor 675 and/or the like) may select the TDD configuration from the plurality of possible TDD configurations based at least in part on the TDD configuration preferences); and 
However Khoshnevisan  does not explicitly disclose based on a pair-wise spectral analysis of implementing the first time-division communication configuration, the second time-division communication configuration, and the third time-division configuration, selecting a time-division duplex configuration amongst the first time-division communication configuration, the second time-division communication configuration, and the third time-division configuration providing a maximum bandwidth gain.
Kikuzuki discloses based on a pair-wise spectral analysis of implementing the first time-division communication configuration, the second time-division communication configuration, and the third time-division configuration, selecting a time-division duplex configuration amongst the first time-division communication configuration, the second time-division communication configuration, and the third time-division configuration providing a maximum bandwidth gain. (Paragraph 0044, 0068, 0075, 0078, FIG. 3 the spectral analysis apparatus the standard determination calculates the bandwidth in the frequency direction a parameter setting of the FFT for detecting various radio signals in the spectral analysis apparatus according to the embodiment. The horizontal axis represents the frequency resolution [kHz] ( bandwidth), and the vertical axis represents the time resolution [ms] (duration).determines the bandwidth of the radio signal based on the maximum value of the time domain stored in the time domain maximization range storage unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that a parameter setting of the FFT for detecting various radio signals in the spectral analysis (See Kikuzuki Paragraph 0050).

As per Claim 15 Khoshnevisan teaches a system comprising: 
a communication management resource operative to:
receive first input requesting a first time-division communication configuration associated with first wireless stations  (Paragraph 0063-0065, 0074, 0075 See Fig. 7, 8  receive TDD configuration preferences. For example, the network management device (e.g., using antenna 620, receiver 618, receive processor 670, controller/processor 675, and/or the like) may receive TDD configuration preferences from citizens broadband service devices (CBSDs) (e.g., the eNB 106, the eNB 204, the eNB 208, the eNB 610, CBSD 705, CBSD 950, and/or the like), as described above); 
 receive second input requesting a second time-division communication configuration associated with second wireless stations (Paragraph 0064-0066, 0074, 0075 As shown by reference number 715, CxM 710 may receive TDD configuration preferences from CBSDs 705. For example, CxM 710 may receive a registration message when a CBSD 705 is registering for the CBRS band, and the registration message may include a parameter identifying a preferred TDD configuration (e.g., corresponding to a use case of the CBSD, such as a balanced UL:DL use case.); and
control implementation of time-division duplex configurations by the first wireless stations and the second wireless stations (Paragraph 0031, 0069, 0070-0075 based at least in part on the TDD configuration preferences, a TDD configuration, from a plurality of possible TDD configurations. For example, the network management device (e.g., using controller/processor 675 and/or the like) may select the TDD configuration from the plurality of possible TDD configurations based at least in part on the TDD configuration preferences. LTE is designed to better support mobile broadband Internet access by improving spectral efficiency receive TDD configuration preferences. CxM 710 may transmit selection information to CBSDs 705 identifying the selected TDD configuration.).
However Khoshnevisan  does not explicitly disclose based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration
Kikuzuki discloses based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration (Paragraph 0044, 0068, 0075, 0078, FIG. 3 the spectral analysis apparatus the standard determination calculates the bandwidth in the frequency direction a parameter setting of the FFT for detecting various radio signals in the spectral analysis apparatus according to the embodiment. The horizontal axis represents the frequency resolution [kHz] ( bandwidth), and the vertical axis represents the time resolution [ms] (duration).determines the bandwidth of the radio signal based on the maximum value of the time domain stored in the time domain maximization range storage unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that a parameter setting of the FFT for detecting various radio signals in the spectral analysis (See Kikuzuki Paragraph 0050).

As per Claim 16 Khoshnevisan – Kikuzuki teaches the system as in claim 15, wherein the communication management resource is  further operative to: select a first option of assigning the first time-division communication configuration for use by both the first wireless stations and the second wireless stations in response to detecting that implementation of the first time-division communication configuration provides an overall net wireless bandwidth gain amongst the first wireless stations and the second wireless stations (Paragraph 0060, 0071  The network management device may perform primary channel assignment and may allocate bandwidth for intra-general authorized access (intra-GAA) coexistence of user equipment (UEs) (e.g., citizens broadband service devices (CBSDs)) using a CBRS band. ).

(Paragraph 0030, 0033, 0040  The PRACH attempt is carried in a single subframe (1 ms) or in a sequence of few contiguous subframes and a UE can make a single PRACH attempt per frame (10 ms). Spatial multiplexing is generally used when channel conditions are good. Lower power class eNBs 208 may have cellular regions 210 that overlap with one or more of the cells 202. The lower power class eNB 208 may be a femto cell (e.g., home eNB (HeNB)), pico cell, micro cell, or remote radio head (RRH). The macro eNBs 204 are each assigned to a respective cell 202 and are configured to provide an access point to the EPC 110 for all the UEs 206 in the cells 202.. ).
However Khoshnevisan  does not explicitly disclose based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration
Kikuzuki discloses based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration (Paragraph 0044, 0068, 0075, 0078, FIG. 3 the spectral analysis apparatus the standard determination calculates the bandwidth in the frequency direction a parameter setting of the FFT for detecting various radio signals in the spectral analysis apparatus according to the embodiment. The horizontal axis represents the frequency resolution [kHz] ( bandwidth), and the vertical axis represents the time resolution [ms] (duration).determines the bandwidth of the radio signal based on the maximum value of the time domain stored in the time domain maximization range storage unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that a parameter setting of the FFT for detecting various radio signals in the spectral analysis (See Kikuzuki Paragraph 0050).

As per Claim 18 Khoshnevisan – Kikuzuki teaches the system as in claim 15, wherein the first wireless stations are operated by a first wireless network service provider; and wherein the second wireless stations are operated by a second wireless network service provider, the first wireless stations and the second wireless  stations operated in different portions of a wireless frequency band (Paragraph 0031, 0079 LTE applications, OFDM is used on the DL and SC-FDMA is used on the UL to support both frequency division duplex (FDD) and time division duplex ( TDD).  A primary channel frequency block assignment for the CBSD, primary channel frequency block assignments of other CBSDs, a guard band metric to avoid harmful adjacent channel interference, a separation metric, or a transmission power reduction. In LTE applications, OFDM is used on the DL and SC-FDMA is used on the UL to support both frequency division duplex (FDD) and time division duplex ( TDD).).  

 (Paragraph 0003, 0057 sharing available system resources (e.g., bandwidth, transmit power)).
However Khoshnevisan  does not explicitly disclose based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration
Kikuzuki discloses based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration (Paragraph 0044, 0068, 0075, 0078, FIG. 3 the spectral analysis apparatus the standard determination calculates the bandwidth in the frequency direction a parameter setting of the FFT for detecting various radio signals in the spectral analysis apparatus according to the embodiment. The horizontal axis represents the frequency resolution [kHz] ( bandwidth), and the vertical axis represents the time resolution [ms] (duration).determines the bandwidth of the radio signal based on the maximum value of the time domain stored in the time domain maximization range storage unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that a (See Kikuzuki Paragraph 0050).

As per Claim 20 Khoshnevisan – Kikuzuki teaches the system as in claim 15, wherein the first time-division communication configuration indicates a first wireless time-division duplex uplink/downlink configuration requested by a first wireless network service provider operating the first wireless stations; and wherein the second time-division communication configuration indicates a  second wireless time-division duplex uplink/downlink configuration requested by a second wireless network service provider operating the second wireless stations (Paragraph 0057, 0060 Citizens broadband radio service (CBRS) may be deployed using time division duplex ( TDD) for sharing network resources. In a CBRS-based network, an network management device (e.g., a coexistence management device (CxM)) providing coexistence management for a CBRS band) may utilize a predefined TDD configuration (i.e., a TDD coexistence configuration) to assign subframes for uplink (UL) transmission, downlink (DL) transmission, and/or the like).

As per Claim 21 Khoshnevisan – Kikuzuki teaches the system as in claim 18, wherein the communication management resource is further operable to: select a first option of assigning the first time-division communication configuration for use by the first wireless stations and the second time-division communication configuration for use by the second wireless stations in response to detecting that implementation of the first time-division communication configuration to the first wireless stations and the second time-(Paragraph 0060-0066, 0071As shown by reference number 715, CxM 710 may receive TDD configuration preferences from CBSDs 705. For example, CxM 710 may receive a registration message when a CBSD 705 is registering for the CBRS band, and the registration message may include a parameter identifying a preferred TDD configuration (e.g., corresponding to a use case of the CBSD, such as a balanced UL:DL use case, a UL-preferred (IoT) use case, and/or the like).  The network management device may perform primary channel assignment and may allocate bandwidth for intra-general authorized access (intra-GAA) coexistence of user equipment (UEs) (e.g., citizens broadband service devices (CBSDs)) using a CBRS band).

As per Claim 22 Khoshnevisan – Kikuzuki teaches the system as in claim 18, wherein the communication management resource is further operable to: via the spectral analysis, detect that assignment of the first time-division communication configuration for use by the first wireless network service provider and the second time-division communication configuration for use by the second wireless network service provider provides more efficient use of wireless bandwidth shared by the first wireless stations and the second wireless stations (Paragraph 0060-0065The network management device may perform primary channel assignment and may allocate bandwidth for intra-general authorized access (intra-GAA) coexistence of user equipment (UEs) (e.g., citizens broadband service devices (CBSDs)) using a CBRS band. The network management device may assign overlapping networks or interference coordination groups (ICGs) to orthogonal channels. When networks are time synchronized using a common TDD configuration (i.e., Configuration 2), a guard band may not need to be allocated, thereby improving utilization of network resources for UL and DL).
However Khoshnevisan  does not explicitly disclose based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration
Kikuzuki discloses based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration (Paragraph 0044, 0068, 0075, 0078, FIG. 3 the spectral analysis apparatus the standard determination calculates the bandwidth in the frequency direction a parameter setting of the FFT for detecting various radio signals in the spectral analysis apparatus according to the embodiment. The horizontal axis represents the frequency resolution [kHz] ( bandwidth), and the vertical axis represents the time resolution [ms] (duration).determines the bandwidth of the radio signal based on the maximum value of the time domain stored in the time domain maximization range storage unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that a parameter setting of the FFT for detecting various radio signals in the spectral analysis (See Kikuzuki Paragraph 0050).

As per Claim 23 Khoshnevisan – Kikuzuki teaches the system as in claim 20, wherein the net wireless bandwidth gain occurs as a result of a bandwidth gain to the first wireless stations being lesser than a bandwidth loss to the second wireless stations (Paragraph 0030, 0033, 0040  The PRACH attempt is carried in a single subframe (1 ms) or in a sequence of few contiguous subframes and a UE can make a single PRACH attempt per frame (10 ms). Spatial multiplexing is generally used when channel conditions are good. Lower power class eNBs 208 may have cellular regions 210 that overlap with one or more of the cells 202. The lower power class eNB 208 may be a femto cell (e.g., home eNB (HeNB)), pico cell, micro cell, or remote radio head (RRH). The macro eNBs 204 are each assigned to a respective cell 202 and are configured to provide an access point to the EPC 110 for all the UEs 206 in the cells 202.. ).

As per Claim 24 Khoshnevisan – Kikuzuki teaches the system as in claim 20, wherein the first time-division communication configuration indicates a first wireless time-division duplex uplink/downlink configuration associated with the first wireless stations) (Paragraph 0073-0075 For example, the network management device (e.g., using antenna 620, receiver 618, receive processor 670, controller/processor 675, and/or the like) may receive TDD configuration preferences from citizens broadband service devices (CBSDs) (e.g., the eNB 106, the eNB 204, the eNB 208, the eNB 610, CBSD 705, CBSD 950, and/or the like), as described above);  and wherein the second time-division communication configuration indicates a second time-division duplex uplink/downlink configuration associated with the second wireless stations (Paragraph 0069, 0074-0075  CxM 710 may transmit selection information to CBSDs 705 identifying the selected TDD configuration. For example, when the selected TDD configuration is the preferred TDD configuration of the CBSDs 705, CxM 710 may provide selection information associated with the preferred TDD configuration).

As per Claim 25 Khoshnevisan – Kikuzuki teaches the system as in claim 15, However Khoshnevisan does not explicitly disclose wherein the spectral analysis of the first time-division communication configuration and the second time-division communication configuration includes: generating a net wireless bandwidth gain value, BWnet, for a first selectable  configuration option over a second selectable configuration option, where: BWnet = [BW1 —- BW2] * Ma + [BW2 * Rb — min (BW2 * Rb, BW1 * Ra) + BW2 * (1 — Rb) — min (BW2 * (1-Rb), BW1 * (1-Ra))],  where BW1 represents a first bandwidth, the first bandwidth associated with the first selectable option; where BW? represents a second bandwidth, the second bandwidth associated with a second selectable option; where Ra represents a percentage of the first time-division communication configuration dedicated to uplink communications; where Rb represents a percentage of the second time-division communication configuration dedicated to uplink communications; where 1-Ra represents a percentage of the first time-division 
Kikuzuki discloses wherein the spectral analysis of the first time-division communication configuration and the second time-division communication configuration includes:  generating a net bandwidth gain value, BWnet, for a first selectable configuration option over a second selectable configuration option, where: BWhnet = [BW1 —- BW2] * Ma + [BW2 * Rb — min (BW2 * Rb, BW1 * Ra) + BW2 * (1 — Rb) — min (BW2 * (1-Rb), BW1 * (1-Ra))], where BW1 represents a first bandwidth, the first bandwidth associated with the first selectable option; where BW? represents a second bandwidth, the second bandwidth associated with a second selectable option;  where Ra represents a percentage of the first time-division communication configuration dedicated to uplink communications; where Rb represents a percentage of the second time-division communication configuration dedicated to uplink communications; where 1-Ra represents a percentage of the first time-division communication configuration dedicated to downlink communications; where 1-Rb represents a percentage of the second time-division communication configuration dedicated to downlink communications; where Ma represents a number of the first wireless stations; where Mb represents a number of the second wireless stations;  where min (BW2 * Rb, BW1 * Ra) is a lesser of BW2 * Rb and BW1 *Ra; and where min (BW2 * (1-Rb), BW1 * (1-Ra)) is a lesser of BW2 * (1 — Rb) (Paragraph 0094, 0099, 0130 a band where a channel (CH) is a defined, a packet exists only in a range defined in the unit of CH. In the embodiment, this CH definition is used. A case of a band where a channel of a radio signal is predefined, a range in which the frequency resolution is made coarse corresponds to the channel width or an integer fraction of the channel width. As a result, even when radio signals of different standards including a CSS signal are congested in the frequency direction, the radio signals of the respective standards may be distinguishably determined. At this time, the CPU 221 makes the frequency resolution coarse in a range of the CH bandwidth or an integer fraction of the CH bandwidth. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that the CH bandwidth defined by the band of the received radio signal or an integer fraction of the CH bandwidth. (See Kikuzuki Paragraph 0095).

As per Claim 26 Khoshnevisan – Kikuzuki teaches the system as in claim 15, wherein the communication management resource is  further operable to: provide a notification of selected time-division communication configurations assigned for use by first wireless stations associated with the first wireless network service provider and second wireless stations associated with the second wireless network service provider (Paragraph 0030, 0038, 0039  A UE may be assigned resource blocks 410a, 410b in the control section to transmit control information to an eNB. The UE may also be assigned resource blocks 420a, 420b in the data section to transmit data to the eNB.).

As per Claim 27 Khoshnevisan – Kikuzuki teaches the system as in claim 26, wherein the communication management resource is further operable to: allocate spectrum for use by the first wireless stations and the second wireless stations, the spectrum allocated from the CBRS (Citizens Broadband  Radio Service) band (Paragraph 0057, 0060 Citizens broadband radio service (CBRS) may be deployed using time division duplex ( TDD) for sharing network resources. In a CBRS-based network, an network management device (e.g., a coexistence management device (CxM)) providing coexistence management for a CBRS band) may utilize a predefined TDD configuration (i.e., a TDD coexistence configuration) to assign subframes for uplink (UL) transmission, downlink (DL) transmission, and/or the like. ).

As per Claim 28 Khoshnevisan – Kikuzuki teaches the system as in claim 15, wherein the communication management resource is further operable to: receive third input requesting a third time-division communication  configuration associated with third wireless stations (Paragraph 0075  a TDD configuration, from a plurality of possible TDD configurations. For example, the network management device (e.g., using controller/processor 675 and/or the like) may select the TDD configuration from the plurality of possible TDD configurations based at least in part on the TDD configuration preferences); and based on a pair-wise spectral analysis of implementing the first time-division communication configuration, the second time-

As per Claim 29 Khoshnevisan teaches computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to:
 receive first input requesting a first time-division communication configuration associated with first wireless stations (Paragraph 0063-0065, 0074, 0075 See Fig. 7, 8  receive TDD configuration preferences. For example, the network management device (e.g., using antenna 620, receiver 618, receive processor 670, controller/processor 675, and/or the like) may receive TDD configuration preferences from citizens broadband service devices (CBSDs) (e.g., the eNB 106, the eNB 204, the eNB 208, the eNB 610, CBSD 705, CBSD 950, and/or the like), as described above); 
receive second input requesting a second time-division communication configuration associated with second wireless stations(Paragraph 0064-0066, 0074, 0075 As shown by reference number 715, CxM 710 may receive TDD configuration preferences from CBSDs 705. For example, CxM 710 may receive a registration message when a CBSD 705 is registering for the CBRS band, and the registration message may include a parameter identifying a preferred TDD configuration (e.g., corresponding to a use case of the CBSD, such as a balanced UL:DL use case.); and  
control implementation of time-division duplex configurations by the first wireless stations and the second wireless stations  (Paragraph 0031, 0069, 0070-0075 based at least in part on the TDD configuration preferences, a TDD configuration, from a plurality of possible TDD configurations. For example, the network management device (e.g., using controller/processor 675 and/or the like) may select the TDD configuration from the plurality of possible TDD configurations based at least in part on the TDD configuration preferences. LTE is designed to better support mobile broadband Internet access by improving spectral efficiency receive TDD configuration preferences. CxM 710 may transmit selection information to CBSDs 705 identifying the selected TDD configuration.).
However Khoshnevisan  does not explicitly disclose based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration
Kikuzuki discloses based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration (Paragraph 0044, 0068, 0075, 0078, FIG. 3 the spectral analysis apparatus the standard determination calculates the bandwidth in the frequency direction a parameter setting of the FFT for detecting various radio signals in the spectral analysis apparatus according to the embodiment. The horizontal axis represents the frequency resolution [kHz] ( bandwidth), and the vertical axis represents the time resolution [ms] (duration).determines the bandwidth of the radio signal based on the maximum value of the time domain stored in the time domain maximization range storage unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that a parameter setting of the FFT for detecting various radio signals in the spectral analysis (See Kikuzuki Paragraph 0050).

As per Claim 30 Khoshnevisan – Kikuzuki teaches the method as in claim 1, wherein controlling the implementation of time-division duplex configurations includes: calculating an overlap portion in which the first time-division duplex configuration supports uplink wireless communications and the second time-division duplex configuration supports downlink wireless communications; and based at least in part on the calculated overlap portion, determining that simultaneous use of the first time-division duplex configuration by both the first wireless stations and the second wireless stations provides a higher bandwidth efficiency than simultaneous use of the first time-division duplex configuration by the first wireless stations and the second time- division duplex configuration by the second wireless stations (Paragraph 0030, 00060 FIG. 2 is a diagram illustrating in this example, the access network 200 is divided into a number of cellular regions (cells) 202. One or more lower power class eNBs 208 may have cellular regions 210 that overlap with one or more of the cells 202. The lower power class eNB 208 may be a femto cell (e.g., home eNB (HeNB)), pico cell, micro cell, or remote radio head (RRH). The macro eNBs 204 are each assigned to a respective cell 202 and are configured to provide an access point to the EPC 110 for all the UEs 206 in the cells ).

As per Claim 31 Khoshnevisan – Kikuzuki teaches the method as in claim 30, wherein controlling the implementation of time-division duplex configurations includes: selecting the first time-division duplex configuration for use by the first wireless stations and the second wireless stations (Paragraph 0066, 0068, 0069 select the common TDD configuration as the selected TDD configuration select a TDD configuration based at least in part on the TDD configuration preferences. For example, when each CBSD 705 (e.g., each CBSD 705 of a single network, of a single ICG, of a single spectrum access system (SAS) connected set, and/or the like) indicates a TDD configuration preference of a common TDD configuration. Alternatively, when at least one CBSD 705 indicates a different preferred TDD configuration than at least one other CBSD 705 (e.g., of a common network, of a common ICG, of a common SAS connected set, and/or the like), CxM 710 may select a compromise TDD configuration as the selected TDD configuration. ).

As per Claim 32 Khoshnevisan – Kikuzuki teaches the method as in claim 31, wherein controlling the implementation of time-division duplex configurations includes: in response to selecting the first time-division duplex configuration: i) providing notification of assignment of the first time-division communication configuration for use by the first wireless stations; and ii) providing notification of assignment of the first time-division communication configuration for use by the second wireless stations (Paragraph 0050, 0078 the network management device may transmit selection information identifying the selected TDD configuration. The controller/processor 659 is also responsible for error detection using an acknowledgement (ACK) and/or negative acknowledgement (NACK) protocol to support HARQ operations. For example, the network management device (e.g., using controller/processor 675, transmit processor 616, transmitter 618, antenna 620, and/or the like) may transmit the selection information (e.g., to a CBSD) to identify the selected TDD configuration and to enable a CBSD to communicate based at least in part on the selected TDD configuration, as described above).

As per Claim 33 Khoshnevisan – Kikuzuki teaches the method as in claim 1, wherein controlling the implementation of time-division duplex configurations includes: calculating an overlap portion in which the first time-division duplex configuration supports uplink wireless communications and the second time-division duplex configuration supports downlink wireless communications; and based at least in part on the calculated overlap portion, determining that simultaneous use of the first time-division duplex configuration by both the first wireless stations and the second wireless stations provides a lower bandwidth efficiency than simultaneous use of the first time-division duplex configuration by the first wireless stations and the second time- division duplex configuration by the second wireless stations (Paragraph 0050, 0078 the network management device may transmit selection information identifying the selected TDD configuration. The controller/processor 659 is also responsible for error detection using an acknowledgement (ACK) and/or negative acknowledgement (NACK) protocol to support HARQ operations. For example, the network management device (e.g., using controller/processor 675, transmit processor 616, transmitter 618, antenna 620, and/or the like) may transmit the selection information (e.g., to a CBSD) to identify the selected TDD configuration and to enable a CBSD to communicate based at least in part on the selected TDD configuration, as described above)..

As per Claim 34 Khoshnevisan – Kikuzuki teaches the method as in claim 33, wherein controlling the implementation of time-division duplex configurations includes: selecting the first time-division duplex configuration for use by the first wireless stations; and selecting the second time-division duplex configuration for use by the second wireless stations (Paragraph 0057, 0062, 0091 FIG. 2 is a diagram illustrating a citizens broadband radio service (CBRS) band, time division duplex (TDD) configuration preferences; means for selecting, based at least in part on the TDD configuration preferences, a TDD configuration, from a plurality of possible TDD configurations; and means for transmitting selection information identifying the selected TDD configuration.).

As per Claim 35 Khoshnevisan – Kikuzuki teaches the method as in claim 34, wherein controlling the implementation of time-division duplex configurations includes: in response to selecting the first time-division duplex configuration: i) providing notification of assignment of the first time-division communication configuration for use by the first wireless stations; and ii) providing notification of assignment of the second time-division (Paragraph 0062 -0066 provide TDD configuration (e.g., TDD coexistence configuration) for a CBRS band. For example, some aspects, described herein, may enable a network management device to select from multiple possible TDD configurations based at least in part on TDD configuration preferences of UEs using the CBRS band. In this way, the network management device may enable more efficient utilization of network resources relative to allocating network resources based at least in part on a single configured TDD configuration and without accounting for preferences of UEs utilizing the CBRS band.).

As per Claim 36 Khoshnevisan – Kikuzuki teaches the method as in claim 1, wherein controlling the implementation of time-division duplex configurations includes: deriving a third time-division duplex configuration from the first time- division duplex configuration and the second time-division duplex configuration, the third time-division duplex configuration being a compromise of uplink/downlink wireless bandwidth between the first time- division duplex configuration and the second time-division duplex configuration (Paragraph 0062 -0066 As shown by reference number 720, CxM 710 may select a TDD configuration based at least in part on the TDD configuration preferences. For example, when each CBSD 705 (e.g., each CBSD 705 of a single network, of a single ICG, of a single spectrum access system (SAS) connected set, and/or the like) indicates a TDD configuration preference of a common TDD configuration, CxM 710 may select the common TDD configuration as the selected TDD configuration. Alternatively, when at least one CBSD 705 indicates a different preferred TDD configuration than at least one other CBSD 705 (e.g., of a common network, of a common ICG, of a common SAS connected set, and/or the like), CxM 710 may select a compromise TDD configuration as the selected TDD configuration.).

As per Claim 37 Khoshnevisan – Kikuzuki teaches the method as in claim 36, wherein deriving a third time-division duplex configuration includes: deriving a weight value based on a first number of mobile communication devices supported by the first wireless stations and a second number of mobile communication devices supported by the second wireless stations; and applying the weight value to the first time-division duplex configuration and the second time-division duplex configuration to produce the third time-division duplex configuration (Paragraph 0057, 0062-0066 Citizens broadband radio service (CBRS) may be deployed using time division duplex (TDD) for sharing network resources. In a CBRS-based network, an network management device (e.g., a coexistence management device (CxM)) providing coexistence management for a CBRS band) may utilize a predefined TDD configuration (i.e., a TDD coexistence configuration) to assign subframes for uplink (UL) transmission, downlink (DL) transmission, and/or the like. For example, CBRS is configured to utilize 3GPP TS 36.211 Uplink-Downlink Configuration 2 with an UL:DL ratio of subframes of 2:6.).

As per Claim 38 Khoshnevisan – Kikuzuki teaches the method as in claim 1, wherein controlling the implementation of time-division duplex configurations includes: analyzing (Paragraph 0064-0067 Select a TDD configuration based at least in part on the TDD configuration preferences. For example, when each CBSD 705 (e.g., each CBSD 705 of a single network, of a single ICG, of a single spectrum access system (SAS) connected set, and/or the like) indicates a TDD configuration preference of a common TDD configuration, CxM 710 may select the common TDD configuration as the selected TDD configuration. ).
However Khoshnevisan  does not explicitly disclose based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration
Kikuzuki discloses based on spectral analysis of implementing the first time-division communication configuration and the second time-division communication  configuration (Paragraph 0044, 0068, 0075, 0078, FIG. 3 the spectral analysis apparatus the standard determination calculates the bandwidth in the frequency direction a parameter setting of the FFT for detecting various radio signals in the spectral analysis apparatus according to the embodiment. The horizontal axis represents the frequency resolution [kHz] ( bandwidth), and the vertical axis represents the time resolution [ms] (duration).determines the bandwidth of the radio signal based on the maximum value of the time domain stored in the time domain maximization range storage unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevisan to include based on spectral analysis of implementing as taught by Kikuzuki for reliability, to ensure that a parameter setting of the FFT for detecting various radio signals in the spectral analysis (See Kikuzuki Paragraph 0050).

As per Claim 39 Khoshnevisan – Kikuzuki teaches the method as in claim 38, wherein controlling the implementation of time-division duplex configurations includes: selecting the second time-division duplex configuration option in response to detecting that a net bandwidth value associated with the first time-division duplex configuration option is a negative value (Paragraph 0050, 0054 The controller/processor 675 is also responsible for error detection using an ACK and/or NACK protocol to support HARQ operations.  Various control signals may also be provided to the data sink 662 for L3 processing. The controller/processor 659 is also responsible for error detection using an acknowledgement (ACK) and/or negative acknowledgement (NACK) protocol to support HARQ operations.).

Response to Argument(s)

Applicant's argument(s) filed on November 29, 2021 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 21 and 22 the Applicant argues in substance that: 

(A)  “Applicants respectfully submit that the combination of Khoshnevisan and Kikuzuki does not render the claimed invention as being obvious. For example, the inductor L1 and corresponding diode D2 in Huang control a respective flow of current through a set of LEDs. The respective signal IFB is inputted to the control circuit 3 to control current through a primary winding via switch Q1. Contrary to the assertion set forth in the office action, there is no indication that the spectral analysis in Kikuzuki can be used to analyze different time-division duplex configurations in Kikuzuki”

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, Kikuzuki explicitly states that there is a technique for analyzing, for example, a center frequency and a bandwidth by the spectral analysis of a radio packet in the primary process on the assumption that a pulse area of the horizontal axis (bandwidth) and the vertical axis (pulse duration) on a spectrum. The spectral analysis apparatus performs an fast Fourier transform of a received radio signal with a desired resolution capable of detecting both the narrowband packet and the broadband packet with the high 

    PNG
    media_image1.png
    614
    407
    media_image1.png
    Greyscale


Example from Kikuzuki (Paragraph 0124 the spectral analysis apparatus 100 may display the spectra of signals of the various radio standards which are the interference sources, in a “rectangular” form. In addition, after the primary process, through the above-described secondary process, the visualization apparatus (the spectral analysis apparatus 100) visualizes and displays the interference waves that interfere with the communication terminals, without being limited to the narrowband signal packet or the broadband signal packet, the CSS signal may also be visualized and displayed as the radio signal. Thus, according to the spectral analysis apparatus of the embodiment, for example, it is possible to determine the presence or absence of the interference from the communication terminal 2103 of the CSS signal to the communication terminals 2105, and to take interference measures such as lowering the transmission output of LoRa at the time of the interference.)
	Therefore Khoshnevisan and  Kikuzuki reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468